Citation Nr: 1112770	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2008.  A statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.  The Veteran appeared at a Decision Review Officer (DRO) hearing at the RO in April 2009 and at a Board video conference hearing in October 2010.  Transcripts are of record.    

The Board notes that the record was held open for 60 days to allow the Veteran to submit additional evidence.  To date, no additional evidence has been received.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and private treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a VA examination in March 2008, and afforded the Veteran the opportunity to give testimony before a DRO in April 2009 and at a Board video conference hearing in October 2010.  The Board acknowledges that the April 2009 DRO hearing transcript reflects that certain portions of the Veteran's testimony regarding tinnitus were inaudible.  However, the Veteran has not been prejudiced as a result.  It appears to the Board that the inaudible portion of the testimony is not relevant given that the DRO had to define tinnitus for the Veteran.  The same question was subsequently repeated, and the Veteran's answer was clearly documented in the transcript.  Furthermore, as noted above, the Veteran was provided a Board video conference hearing later in October 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Laws and Regulations

The issues before the Board involve claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

Analysis

The Veteran in this case contends that he has hearing loss and tinnitus related to his active duty service.  There is evidence of a current disability as shown by findings on VA examination in March 2008.  The remaining question for consideration is whether there is a link or nexus to the Veteran's service which ended in March 1971.   

At the April 2009 DRO hearing, the Veteran testified that he wore earplugs that did not fit well in his ears when he was in service.  He further testified that he was exposed to the sounds of tanks, and two and a half and five-ton trucks.  The Veteran reportedly noticed hearing loss and tinnitus during basic training in Fort Ord, California.  At the October 2010 Board video conference hearing, the Veteran testified that when he had worked for infantry, he was exposed to weapons (M14, M16, 45 caliber hand gun, M79 grenade launcher and grenades).  He further testified that when he was in an armor division, he was exposed to an M60A1 tank, and that he was once exposed to live fire exercises.  

Service treatment records reflect that the Veteran sought treatment for various disorders.  Significantly, he was seen for headaches, stomach ache, and back pain while stationed in Fort Ord, California.  Furthermore, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hearing loss and did not indicate any tinnitus.  

On the authorized audiological evaluation in June 1968, pure tone thresholds, in decibels (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
-
10
LEFT
10
0
15
-
5

Furthermore, clinical evaluation of the Veteran's ears upon separation was normal.  On the authorized audiological evaluation in December 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
-
25
LEFT
0
0
0
-
25

The Board acknowledges that in reviewing audiological testing upon entering service and upon separation from service, it appears that test results suggested some worsening of hearing acuity at 4000 Hz.  As will be seen below, the Veteran currently has a diagnosis of bilateral hearing loss.  Pursuant to 38 C.F.R. § 3.385, it must be considered whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributed to intercurrent causes.  

The Board notes that the Veteran underwent a VA examination in March 2008.  On the authorized audiological evaluation in March 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
80
80
LEFT
15
35
80
85
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The VA examiner diagnosed mild to severe, sensorineural hearing loss above 500 Hz bilaterally, subjective, constant, moderate tinnitus bilaterally "EVER SINCE HE CAN REMEMBER".  After examining and interviewing the Veteran, and after reviewing the Veteran's claims file, the VA examiner opined that since there is no documentation of tinnitus in the Veteran's service treatment records, it does not appear likely that the tinnitus had its origins in service.  She further opined that since hearing loss was within normal limits bilaterally at the time of separation from service, it does not appear likely that the Veteran's hearing loss had its origins in service.

The Board acknowledges the internet article submitted by the Veteran from Ear Plug Superstore.  The aforementioned internet article entitled, "Hunting/Shooting Hearing Protection and Enhancement" provides that shooters and hunters "are exposed to some of the loudest, most dangerous noises anywhere in the world.  A single gunshot can cause permanent hearing damage.  Even small caliber weapons such as a .22 create dangerous noise levels.  Once your hearing is damaged, it can never be repaired."  Following this paragraph, the Veteran noted that he never fired a weapon until he was in service.  Despite the internet article, the Board finds that the March 2008 VA medical opinion was adequate, probative and persuasive.  Prior to rendering an opinion, the VA examiner reviewed the Veteran's claims file, and interviewed and examined the Veteran.  The VA examiner considered in-service noise exposure by noting that the Veteran was an infantry man; and also considered the Veteran's post service noise exposure working as a truck driver and shooting as a hobby.  The VA examiner still concluded that the Veteran's hearing loss and tinnitus were not related to service.   
  
When asked at the October 2010 Board video conference hearing if he was told by examiners or doctors that they thought that his hearing loss and/or tinnitus is due to his service, he responded, "Yes, sir. . . .  And I've had two occasions the doctor before I even met him, he walks in and says you've been in the military, haven't you?  I mean he was too and he knew it. . . ."  To date, no such evidence has been received.  As noted above, the record was held open for 60 days and neither the Veteran nor his representative has submitted additional evidence.  The Board notes that a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Additionally, the Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss and tinnitus since active service is inconsistent with the other lay and medical evidence of record.  While he now asserts that both began in service, service treatment records are silent for complaints, treatments for and diagnoses of hearing loss and tinnitus.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

In statements received from the Veteran and his representative in April 2008, the Veteran admitted that he had no medical treatment in service for hearing loss.  However, he reportedly filed paperwork before discharge.  Upon clarification at the April 2009 DRO hearing, the Veteran stated that he filed documents when he was leaving service, but decided to waive it since "they wanted to hold me up. . . ."  It appears to the Board that the Veteran is asserting that he would not have been released from service if he had followed through and claimed that he had hearing loss.  Nevertheless, a review of the Veteran's December 1970 report of medical history shows that while the Veteran denied a past/current history of hearing loss, he had checked the appropriate boxes to indicate that he had a past/current history of five other disorders.  Out of the five disorders, one was ear, nose or throat trouble.  The Veteran did not indicate any hearing loss or tinnitus.  

It is reasonable to expect that if the Veteran had hearing loss and tinnitus since basic training, he would have reported such to military medical personnel (as he had with color blindness, headache, hay fever, nervous trouble, and ear nose and throat trouble) during his exit examination.  After all, the express purpose of the separation examination and form eliciting history from the Veteran was to document any ongoing service-related problems.  Overall, the Veteran's current assertions are inconsistent with what he reported, or failed to report, at the time of his separation examination.   

In a statement received in June 2009, the Veteran asserted that he did not believe that proper hearing testing was conducted in 1969 at the time he separated from service.  There are no 1969 hearing tests of record.  It appears to the Board that the Veteran is referring to the audiological examination conducted prior to separation from service.  There is nothing of record to indicate that the December 1970 hearing test was inadequate.  The Board notes that the Veteran is not competent to report the accuracy of an audiological evaluation.  While the Veteran is competent to report symptoms of hearing loss and tinnitus, when given the opportunity in service, he denied a past and current history of hearing loss and did not indicate any ringing of his ears.  The evidence contemporaneous to service suggests that neither medical personnel nor the Veteran himself were of the opinion that there were any hearing loss and tinnitus.  Again, the Veteran never reported hearing loss and tinnitus in service although he did not hesitate to report other medical problems.  The Veteran's current assertions are simply inconsistent with his actions during service.   

The Board notes that the first treatment record regarding his hearing is documented in a medical examination report for commercial driver fitness determination in May 2004, which is 33 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board acknowledges that at the April 2009 DRO hearing, the Veteran testified that he was first treated and diagnosed for hearing loss before 2004, but admitted that he had no documentation to support the claim.  When asked at the October 2010 video conference hearing if there was documentation showing he had hearing loss close in time to getting out of service, the Veteran responded that he had documents that went back 10 years only.  

Significantly, in the May 2004 commercial driver fitness determination, the Veteran marked the appropriate box to deny a health history of ear disorders, loss of hearing or balance.  If the Veteran had been first treated and diagnosed for hearing loss before 2004, one would expect the Veteran to report such history instead of denying it.  It appears to the Board that the Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service history and May 2004 post service history.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on his claim received in September 2007, the Veteran stated that the onset of hearing loss and tinnitus was in March 1971.  However, when he appeared at the April 2009 DRO hearing, he testified that he noticed that he had hearing loss and tinnitus when he was in basic training, which dates the onset to 1969.  Additionally, as noted above, on a May 2004 commercial driver fitness determination, the Veteran marked the appropriate box to deny a health history of ear disorders, loss of hearing or balance.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


